This proceeding involves the right and power of the Industrial Commission to correct *Page 356 
its award in cause No. 3496, Ocean Accident  Guarantee Corp.,Ltd., v. Kennison, ante, p. 352, 37 P.2d 370, just decided, which award as originally entered was against the insurance carrier only, to make it run against the employer also.
This case and case No. 3496 were, upon motion of the attorney for the employer and insurance carrier, consolidated in this court and submitted upon the record and briefs in No. 3496. The briefs do not assign any error in the action of the Industrial Commission in correcting the award nor do they refer thereto in any way. Under such circumstances, we have no occasion to inquire into the matter. We have, however, examined the grounds upon which a review of the order making the correction is asked and also the commission's return or answer thereto. Both the employer and the insurance carrier were before the commission and participated in the trial or hearing, and of course the award should have been rendered against both of them. The insurance carrier's liability depending upon the liability of the employer, the Industrial Commission, when it discovered that the award was against the insurance carrier only, corrected its award making it run against the employer also. This the Industrial Commission unquestionably had the power to do. Hamer v. IndustrialCommission, 43 Ariz. 349, 31 P.2d 103.
The corrected award is affirmed.
LOCKWOOD and McALISTER, JJ., concur. *Page 357